Title: To Thomas Jefferson from Diodati, 24 July 1789
From: Diodati-Tronchin, Jean, Count de
To: Jefferson, Thomas



Genéve le 24 Juillet 1789

Il m’en coute beaucoup je vous assure mon cher Monsieur de me trouver éloigné de vous et je l’ay regretté déja bien des fois, surtout en apprenant tant d’evènements et de révolutions arrivées depuis mon départ dans Vos Voisinages. Elles ont du être d’un grand Intérest pour votre Oeill observateur et pour notre façon de penser, pouvant bien joindre la mienne à la Votre, relativement au Bien pour le Royaume de France, que nous Souhaittons à cette Nation, et que nous attendons de la ‘délibération, décidée par Teste, à ce qu’il paroit, dans l’assemblée des Etats Généraux qui étoit la seule forme équitable et celle Seule qui pouvoit donner une bonne constitution, comme à ce pays une prosperité encore inconnue, et plus Solidement d’Energie qu’il n’en a eu jusques à présent. Il n’y aura plus qu’un même Intérest, un même But. Chacun y tendra et se revêtira d’un Vrai Esprit de Patriotisme; et le Roy en sera beaucoup plus heureux et beaucoup plus puissant. On ne peut calculer tout le Bien que les assemblées Provinciales produiront dans les provinces et sans doute que les Etats Généraux S’occuperont beaucoup de leur meilleure conformation et de tout ce qui pourra les rendre le plus susceptibles d’Utilité. Par conséquent, indépendantes des Intendants et des Parlements que l’on restreindra dans leurs véritables limites et pouvoirs, comme Cour de Judicature, ce sera bien heureux et mémorable qu’une Révolution aussi complette et aussi difficile se soit faite, avec aussi peu d’effusion de Sang, encore occasionnée par  une conduite, entr’autres, des plus blamables du Gouverneur de la Bastille. On ne Sçauroit assez louer la conduite ferme et sage qui a présidé dans toutes les délibérations de l’Hotel de Ville de Paris, au milieu des Troubles dans une circonstance bien critique et délicate, de l’Ordre parfait qui a régné dans tout genre, dans l’exécution des mesures et cela n’a point ressemblé au carractère Impétueux Indiscipliné et Imprévoyant; et je ne peux m’empecher de trouver et de croire que quelques fameux Démocrates Genevois actuellement à Paris qui sont tres Verses dans ces positions, ont dirigé tous les mouvements, tous les Etablissements, puisqu’on y reconnoît les mêmes qui ont eu lieu à Genève. Dans plusieurs Occasions, la même Marche, la même mesure, cela va bien jusques là, mais il ne faudroit pas accepter toute leur façon de penser et leur Système; il ne sçauroit convenir à la France qui est une grande Monarchie et qui doit la rester, soit par son local, soit par le carractère et l’esprit de ses habitants, soit par toutes sortes de convenance extérieure et intérieure de prendre une Tournure démocratique, et l’on faira bien après avoir bien déterminé l’Etendue des pouvoirs du Roy et des droits de la Nation, de donner au pouvoir éxécutif et la force et la considération nécessaires. J’ay vu avec plaisir par l’intérest que Vous prenez, mon cher Monsieur à Monsieur le Marquis de la Fayette que l’on a rendu justice à son Mérite, et à sa façon de penser éprouvée depuis longtemps et tout le monde a du ce me Semble y applaudir. Si la Bourgeoisie de Paris reste armée, pendant toute la Tenue des Etats Généraux et les Troupes du Roy étant retirées Il ne peut en résulter qu’une grande Influence en faveur du Tiers Etat, dont la Sagesse l’empêchera surement d’abuser, pour rendre son Ouvrage d’autant plus permanent.
Le Courrier qui devoit porter à M. Necker son Rappel, ne l’ayant pas trouvé à Bruxelles n’a point cherché à suivre sa Route pour lui remettre ses dépéches, puisqu’il est arrivé le 20 courant à Basles, et qu’il y étoit encore le 22 attendant sans doute de les avoir pour pouvoir rebrousser chemin et rentrer en France, ce qu’il eut été à souhaitter pour le Bien de la Chose publique, eut Souffert moins de délai. Je ne doute pas qu’il cherchera à mériter toujours plus l’Opinion publique, et la confiance extrême et si flatteuse, qu’on lui témoigne. On écrit aussi de Basle que M. et Madame la Duchesse de Polignac dont les départs ainsi que plusieurs autres me paroit quelque Chose de bien étrange, à beaucoup d’égards y étoit aussi arrivés, et qu’elle avoit eu une conversation avec M. Necker. Elle comptoit, dit-on, de louer une Campagne dans les environs de la Ville de Basle.

J’espère mon cher Monsieur que les affaires continueront d’aller bien en Amérique, et que Vous renonçerez à Votre Voyage cette année. Il me fairoit grand plaisir de Vous retrouver à Paris à mon Retour en Octobre, et de Vous réytérer de Bouche tous les sentiments pleins d’estime et d’Attachement avec lesquels j’ay l’Honneur d’être, mon cher Monsieur, Votre tres humble et Dévoué Serviteur,

Cte Diodati

